Title: General Orders, 19 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday May 19th 1779.
        Parole Charlestown—C. Signs Cohas—Chamblee—


Captain Nathaniel Burril of Colonel Harrisons regiment of Artillery is appointed Aide-De-Camp to Major General Howe he is to be respected accordingly.
The executions and punishments which were to have been this day are postponed ’till the first fair day 11 oClock A.M.—The Parties from the several brigades will attend accordingly.
A conductor of military stores is to be appointed to each brigade; He is to have a traveling forge with suitable tools, an ammunition Waggon and a Waggon with an Arm Chest for each regiment as specified in the regulations of the Army as soon as they can be provided, and the Brigadier or officer commanding the brigade is to furnish him with five or six Armourers, or more if there be occasion who are under the direction of the said conductor to repair and keep in good order the Arms of the Brigade.
At this forge no other work except the repair of Arms is to be done under any pretence whatever—He will likewise be furnished with a quantity of spare ammunition &c. for extra occasions which he is not to deliver out unless by a special order from the Brigadier or officer commanding the brigade—These stores to be receipted for in the manner hereafter mentioned.
All Arms &c. belonging to the sick, absent, deserters and men who do no regimental duty are to be delivered into the care of the conductor who may redeliver them when called for on the order of the commanding officer of the regiment to which they respectively belong.
In future when supplies are wanted the Brigadiers or officers commanding brigades are to cause returns of all Arms, Ammunition, Accoutrements &c. good, bad and wanting to complete the regiments in their respective brigades, to be made and signed by the commanding officers thereof, in which all deficiencies occasioning the demand are to be particularly accounted for; they are then to be digested regimentally into Brigade returns agreeable to a printed form for that purpose and sign’d by the Brigadiers or officers commanding the Brigades; These returns are to be delivered to the aforesaid Conductors of military stores to be by them presented to the commanding officer of Artillery who will give orders for the Articles to be issued or a proportion of them according to circumstances or state of the stores and the wants of the Army at large.
The commanding officers of regiments are to receipt to the conductor for the Articles they receive for their respective regiments, taking receipts from the officers commanding companies for what are delivered them—For all deficiencies unaccounted for stoppages to be made according to the regulations, which are to be strictly observed in all other respects with the addition here directed.
The Commander in Chief orders that the Arms, Accoutrements, Ammunition &c.—of the respective regiments be carefully inspected every morning at roll-call; the Captains to be answerable for their companies and the commanding officers for their regiments.

The Waggons of the several brigades are to be sent very early tomorrow morning to Pluckemin for Arms &c. to make up the present deficiencies—All the Cartridge Boxes on the old construction are to be sent and exchanged for new ones.
The following Gentlemen,


Bebee
Du-Val—
Lawrence
Welch


McMurray
Gilloland
Mount
&


Little—
Glenny
Mix
Burnside


mentioned in the order of the 13th of March last, candidates for commissions in the companies of Sappers & Miners are requested forthwith to repair to Head-Quarters and present themselves to Brigadier General Du Portail, as it is indispensable that the companies should be immediately formed.
Major Generals Greene and De Kalb & Brigadier Generals Knox and Woodford will sit tomorrow morning ten ôclock at the Orderly-Room to consider of some further matters respecting the rank & arrangement of the officers in the Maryland line which will be laid before them: The General will furnish them with such papers as will be necessary upon the occasion & He hopes the affair will be easily brought to a final conclusion.
General Woodford’s brigade to be reviewed next friday provided the weather is fair, otherwise the next fair day, sunday excepted: The review to begin on the right at seven ôclock in the morning, to have ready the same returns as ordered for the 1st Pennsylvania brigade the 12th instant—The guards from said brigade to be relieived the preceding day from General Muhlenburg’s.
At a General Court-Martial of the line whereof Colonel Gunby was President May 4th 1779. Lieutenant Craven of the 1st North-Carolina regiment was tried for “Behaving in a scandalous, infamous manner unbecoming the Character of an officer and Gentleman.”


1st
“In positively (and with abusive language) refusing to deliver to the Inhabitants their horses that were stolen from them by persons unknown (and taken up by a patrole from his Picket on the night of the 14th of April) and threatning their lives.


2ndly
“For abusing & ill-treating Hendrick Hopper his Landlord.”


3rdly
“For expressing himself disrespectfully & contemptuously of his commanding officer when directed by him to give up said horses.”


4thly
“For exacting an exorbitant sum of money from the said inhabitants upon delivering them their horses.”


The court after mature deliberation are of opinion that the charges against Lieutenant Craven are not supported and do acquit him with honor.

The General is sorry to declare that he cannot but view Lieutenant Craven’s conduct as very blamable.
He founds his right to the horses which fell into his hands on a Law of this State, vesting the property of any thing taken going to, or coming from, the enemy, in the captors, and upon this principle justifies his disobedience of Coll Clark’s orders, and refusal to restore the horses to the owners unless they could prove themselves friends to their country—It cannot be supposed that the spirit of the law which was probably intended to prevent an improper intercourse with the enemy could comprehend a case of this nature, where the property of the subjects of the State had been stolen away by the enemy or their adherents and accidentally recovered by one of our parties; Neither did a discrimination of civil characters in this instance belong to Lieutenant Craven; It ought to have been sufficient that the claimants, subjects of the State, could prove they were the right owners and nothing more should have been demanded from them than the reward they had publickly offered for the recovery of their horses.
Lieutenant Craven is released from arrest.
At a Brigade General Court-Martial held at the Park of Artillery May 15th 1779—Major Holmer President, Mace Neville of Colonel Harrison’s regiment of Artillery was tried for “Desertion and attempting to go to the enemy” found guilty, being a breach of the 1st Article of the 6th Section of the Articles of War and sentenced to suffer death. His circumstances being similar to Baker’s and Fords of said corps already pardoned, The Commander in Chief is pleased to remit the sentence & order his release.
